DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 04/26/2022 is acknowledged. 
Applicant asserts that the election reads on claims 1-14.
Status of Claims 
Claims 1-22 are pending, claims 15-22 have been withdrawn from consideration, and claims 1-14 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020, 04/26/2022, 05/10/2022, and 06/23/2022 have been considered by the examiner.

	Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “wherein endoscope”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the endoscope”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”).
Regarding claim 1, Kirma discloses a method to manufacture an endoscope, the method comprising: 
	providing a bending section including a proximal end and a distal end ([0042]- Tip section 230 is turnable by way of flexible shaft (not shown) which may also be referred to as a bending section, for example a vertebra mechanism); 
	providing a camera assembly comprising a camera module (Fig. 2 - forward looking camera 116 & side looking cameras 220 & side looking cameras 220a); 
	providing a circumferential wall (Fig. 1 - tip section 230), the circumferential wall being substantially tubular and comprising a proximal end and a distal end opposite from the proximal end (Fig. 1 - tip section 230); 
	providing a distal end wall (Fig. 3-LED surface 412); 
	arranging the camera module and the distal end wall so that the camera module is held by or attached to the distal end wall ([0061]- First front LED surface 408 , second front LED surface 410 and a bottom front LED surface 412 form an arc shape between them which is configured to support forward looking camera 116); 
	subsequent to arranging the camera module and the distal end wall, adjoining the distal end wall to the distal end of the circumferential wall to form a housing having a spacing therein with at least a portion of the camera module positioned in the spacing (Fig. 8; see [0083]-[0085]); and 
	adjoining the distal end of the bending section and the proximal end of the circumferential wall ([0042]- Tip section 230 is turnable by way of flexible shaft (not shown) which may also be referred to as a bending section, for example a vertebra mechanism).
Regarding claim 4, Kirma discloses the method of claim 1, and Kirma further disclose wherein the distal end wall end (Fig. 3- bottom front LED surface 412) comprises a holding section sized and shaped to hold the camera module ([0061]- First front LED surface 408 , second front LED surface 410 and a bottom front LED surface 412 form an arc shape between them which is configured to support forward looking camera 116).
Regarding claim 11, Kirma discloses the method of claim 1, and Kirma further discloses further comprising positioning at least a portion of a working channel in the spacing of the housing (Fig. 1 -Distal opening 340 of a working channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and further in view of U.S. Publication No. 2013/0172678 to Kennedy et al. (hereinafter “Kennedy”).
Regarding claim 2, Kirma discloses the method of claim 1, but Kirma does not expressly teach further comprising extruding the circumferential wall before providing the circumferential wall.
However, Kennedy teaches of an analogous method including extruding the circumferential wall before providing the circumferential wall (Fig. 2B-Camera train holder 114; [0046]- complimentary metal-oxide-semi-conductor ("CMOS") sensor technology integrated into a CMOS camera train holder system that may be fabricated/extruded as a part of the catheter itself).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma to include extruding the circumferential wall before providing the circumferential wall, as taught by Kennedy. It would have been advantageous to make the combination to provide better direct visual feedback to the medical personnel performing the procedure ([0046] of Kennedy).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and further in view of U.S. Publication No. 2013/0172678 to Kennedy et al. (hereinafter “Kennedy”) and JP2012201065A to Umehara.
Regarding claim 3, Kirma, as modified by Kennedy, teaches the method of claim 2, but neither Kirma nor Kennedy expressly teach wherein extruding the circumferential wall comprises extruding a tube and cutting the circumferential wall from the tube.
However, Umehara teaches of an analogous method wherein extruding the circumferential wall comprises extruding a tube ([0004]- The tube extruded from the extrusion die of the extruder 12) and cutting the circumferential wall from the tube ([0006]- The cutter 15 cuts the tube manufactured in this way into a predetermined length).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma, as modified by Kennedy, so that extruding the circumferential wall comprises extruding a tube and cutting the circumferential wall from the tube, as taught by Umeharra. It would have been advantageous to make the combination in order to produce individual tube bodies ([0001] of Umehara).
Claims 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and further in view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”).
Regarding claim 5, Kirma discloses the method of claim 1, but Kirma does not expressly teach wherein the distal end wall comprises a distal wall section and an internal section extending proximally from the distal wall section, wherein the distal wall section and the internal section comprise a camera module opening sized and shaped to match a size and shape of the camera module, and wherein at least a portion of the camera module is received by the camera module opening.
However, Boulais teaches of an analogous method wherein the distal end wall comprises a distal wall section (Fig. 3 - rounded upper portion 52) and an internal section extending proximally from the distal wall section (Fig. 3 - image sensor receiving surface 80), wherein the distal wall section and the internal section comprise a camera module opening sized and shaped to match a size and shape of the camera module (Fig. 3 - aperture 82), and wherein at least a portion of the camera module is received by the camera module opening ([0031]- the image sensor receiving surface 80 has a smaller circular or rectangular aperture 82 therein which opens to the cylindrical bore 56. The area surrounding the aperture 82 is generally flat so that an image sensor such as a CMOS or CCD imager (not shown) can be secured thereto with an adhesive or the like).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma so that the distal end wall comprises a distal wall section, internal section, and a camera module opening, as taught by Boulais. It would have been advantageous to make the combination in order to secure the camera ([0031] of Boulais).
Regarding claim 6, Kirma, as modified by Boulais, teaches the method of claim 5, but Kirma does not expressly teach wherein the distal end wall comprises a working tube holding section affixed to and extending proximally from the distal wall section.
However, Boulais teaches of an analogous method wherein the distal end wall comprises a working tube holding section affixed to and extending proximally from the distal wall section (Fig. 3 - lumen 72, 76).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma so that the distal end wall comprises a working tube holding section affixed to and extending proximally from the distal wall section, as taught by Boulais. It would have been advantageous to make the combination to deliver a cooling liquid or gas ([0030] of Boulais).
Regarding claim 8, Kirma, as modified by Boulais, teaches the method of claim 6, but Kirma does not expressly teach wherein the camera module opening and the working tube holding section define a vertical extent of the housing, and wherein the working tube holding section comprises opposite wall sections parallel to the vertical extent which are thicker than a wall section traversing the vertical extent.
However, Boulais teaches of an analogous method wherein the camera module opening and the working tube holding section define a vertical extent of the housing (Fig. 3), and wherein the working tube holding section comprises opposite wall sections parallel to the vertical extent which are thicker than a wall section traversing the vertical extent (see examiner’s annotated Fig. 3).

    PNG
    media_image1.png
    401
    412
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kirma, as modified by Boulais, so that the camera module opening and the working tube holding section define a vertical extent of the housing and wherein the working tube holding section comprises opposite wall sections parallel to the vertical extent which are thicker than a wall section traversing the vertical extent, as taught by Boulais. It would have been advantageous to make the combination in order to secure the camera ([0031] of Boulais).
Regarding claim 9, Kirma, as modified by Boulais teaches the method of claim 8, but Kirma does not expressly teach wherein the working tube holding section comprises a longitudinal cut-out traversing the vertical extent and located adjacent the camera module opening.
However, Boulais teaches of an analogous method wherein the working tube holding section comprises a longitudinal cut-out traversing the vertical extent and located adjacent the camera module opening (Fig. 3 - lumen 72, 76)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kirma, as modified by Boulais, so that the working tube holding section comprises a longitudinal cut-out traversing the vertical extent and located adjacent the camera module opening, as taught by Boulais. It would have been advantageous to make the combination in order to that delivers a cooling liquid or gas ([0030] of Boulais).
Regarding claim 10, Kirma, as modified by Boulais, teaches the method of claim 6, but Kirma does not expressly teach wherein the camera module opening and the working tube holding section define a vertical extent of the housing, and wherein the working tube holding section comprises upper and lower longitudinal cut-outs sized and shaped to reduce a distance between the camera module and a lower portion of the circumferential wall, the upper longitudinal cut-out located adjacent the camera module and the lower longitudinal cut-out located opposite the upper longitudinal cut-out and abuts the lower portion of the circumferential wall.
However, Boulais teaches of an analogous method wherein the camera module opening and the working tube holding section define a vertical extent of the housing (Fig. 3), and wherein the working tube holding section comprises upper and lower longitudinal cut-outs sized and shaped to reduce a distance between the camera module and a lower portion of the circumferential wall (Fig. 3 – step 78a, 78b and lumen 72, 76), the upper longitudinal cut-out located adjacent the camera module and the lower longitudinal cut-out located opposite the upper longitudinal cut-out (Fig. 3) and abuts the lower portion of the circumferential wall (Fig. 1; [0019]- An image sensor insert 50 is received within the cap 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma, as modified by Boulais, to include the camera module opening and the working tube holding section, and wherein the working tube holding section comprises upper and lower longitudinal cut-outs, as taught by Boulais. It would have been advantageous to make the combination in order to secure the camera ([0031] of Boulais).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and further in view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”) and U.S. Publication No. 2022/0061630 to Yan et al. (hereinafter “Yan”).
Regarding claim 7, Kirma, as modified by Boulais, teaches the method of claim 6, but neither Kirma nor Boulais expressly teach further comprising mounting a working tube over the working tube holding section prior to adjoining the distal end wall to the distal end of the circumferential wall.
However, Yan teaches of an analogous method further comprising mounting a working tube over the working tube holding section (Fig. 1- instrument tube 4) prior to adjoining the distal end wall to the distal end of the circumferential wall (Fig. 2- exterior tube 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma, as modified by Boulais, to include mounting a working tube over the working tube holding section prior to adjoining the distal end wall to the distal end of the circumferential wall, as taught by Yan. It would have been advantageous to make the combination in order to enhance the strength and reliability (abstract of Yan).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and further in view of U.S. Publication No. 2008/0266441 to Ichimura.                                                                                                                                                          
Regarding claim 12, Kirma discloses the method of claim 1, but Kirma does not expressly teach further comprising filling the spacing at least partially with a liquid adhesive to at least partly embed the camera module.
However, Ichimura teaches of an analogous endoscopic method including filling the spacing at least partially with a liquid adhesive to at least partly embed the camera module (Fig. 2 - adhesive 35 & adhesive 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma to include filling the spacing at least partially with a liquid adhesive to at least partly embed the camera module, as taught by Ichimura. It would have been advantageous to make the combination in order to maintain insulation and strength ([0051] of Ichimura).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”).
Regarding claim 13, Kirma discloses the method of claim 1, and Kirma further discloses wherein an outer maximum extent in a cross- sectional direction of the circumferential wall is less than 3.3 mm ([0027]- according to some embodiments, the tip section has having a diameter of about 10 mm or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential wall of Kirma to be less than 3.3mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(1)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and further in view of U.S. Publication No. 2008/0242935 to Inoue.
Regarding claim 14, Kirma discloses the method of claim 1, but Kirma does not expressly teach wherein endoscope further comprises at least one light guide.
However, Inoue teaches of analogous method including at least one light guide (Fig. 2- light guides 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kirma to include at least one light guide, as taught by Inoue. It would have been advantageous to make the combination in order to supply illumination light to the observation object ([0005] of Inoue).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795